DETAILED ACTION
This office action is a response to an application filed on 06/29/2020, in which claims 1-20 are pending and ready for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In reference to claims 1, 3, 8-9 and 17, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a housing (claim 1, line 1)”, “an antenna module (claim 1,line 3)”, “a receiving module (claim 1, line 5)”, “a flexible film (claim 2, line 4)”, “a connecting assembly (claim 3, line 1)”, “a plurality of probes (claim 4, line 3)”, “a substrate (claim 6, line 3)”, “an antenna module (claim 8, line 3)”, “a receiving module (claim 8, line 5)”, “a connecting assembly (claim 8, line 8)”, “a feeding radiation element (claim 9, line 3)”, “a second coupling radiation element (claim 9, line 5)”, “the housing (claim 9, line 5)”, “the second coupling radiation element (claim 9, line 6)”,  “a feeding radiation element (claim 17, line 3)”, “a first conductive via element (claim 17, line 5)” and “a plurality of second conductive via element (claim 17, line 7)”.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim elements “a housing (claim 1, line 1)”, “an antenna module (claim 1,line 3)”, “a receiving module (claim 1, line 5)”, “a base (claim 2,line 3)”, “a flexible film (claim 2, line 4)”, “a connecting assembly (claim 3, line 1)”, “the receiving module (claim 3, line 2)”, “a fixture (clam 4, line 2)”, “a plurality of probes (claim 4, line 3)”, “the receiving module (claim 5, line 2)”, “the receiving module (claim 6, line 1)”, “a substrate (claim 6, line 3)”, “the receiving module  (claim 7, line 1)”, “the antenna module (claim 7, line 3)”, “a housing (claim 8, line 2)”, “an antenna module (claim 8, line 3)”, “a receiving module (claim 8, line 5)”, “a first coupling radiation element (claim 8, line 5)”, “a connecting assembly (claim 8, line 8)”, “a feeding radiation element (claim 9, line 3)”, “a second coupling radiation element (claim 9, line 5)”, “the housing (claim 9, line 5)”, “the second coupling radiation element (claim 9, line 6)”, “the connection assembly (claim 10, line 1)”, “the connector (claim 11, line 1)”, “a first connection portion (claim 11, line 2)”, (the first connection portion (claim 11, line 3), “a second connection portion (claim 11, line 2)” , “an interposer (claim 12, line 2)”, “the second coupling radiation element (claim 12, line 2)”, “the first connection portion (claim 12, line 3)”, “the second connection portion (claim 12, line 3)” , “main body and a plurality of conductive columns (claim 13, line 2)”, “the conductive columns (claim 14, line 2)”, “the second coupling radiation element (claim 14, line 3)”, “the antenna module and the receiving module (claim 15, line 3)”, “the feeding radiation element (claim 16, line 1)”, “a feeding radiation element (claim 17, line 3)”, “a first conductive via element (claim 17, line 5)” and “a plurality of second conductive via element (claim 17, line 7)” are limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures to overcome the rejection".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by HE et al. (hereinafter, “HE-254”; CN 206743254).(For citation purpose, examiner has used English translation of CN 206743254. The English translation and the original version describe the same invention. The publication date for CN 206743254 is Dec/12/2017. Therefore, it qualifies as prior art under 35 U.S.C 103 (a)).
In response to claim 18, 
HE-254 teaches a method for testing an antenna, comprising: providing a feeding signal from an antenna testing apparatus to an antenna disposed on an antenna module of a testing device (fig. 1, element 10 is equated to an antenna module, antenna 7 is equated to an antenna, element 4 and 9-12 together is equated to an antenna testing apparatus, page 3, lines 21-27, performing wireless testing is interpreted as transmitting a signal or providing a feeding signal); 
emitting an excited signal from the antenna in response to the feeding signal (page 3, lines 21-27, using overheating protection layer for test efficiency is interpreted as emitting an excited signal form an antenna after receiving it or in response to the feeding signal); 
receiving the excited signal by a coupling radiation element of a receiving module of the testing device (fig. 1, sensor 11 is equated to a receiving module, page 3, lines 1-20, element 6 , housing element with heat dissipation protection layer is equated to a coupling radiation element, page 3, lines 21-27, performing wireless testing is interpreted to teach the limitation), wherein the receiving module is disposed on the antenna module (figure 1 teaches sensor 11 or receiving module is separated or disposed form antenna module 8), and the coupling radiation element is physically separated from the antenna (page 3, lines 1-20, and figure 1, element 7, having heat dissipation protection layer on element 6 teaches  housing element 6 with heat dissipation layer or the coupling radiation element is separated form antenna 7); and 
transmitting the excited signal from the receiving module to the antenna testing apparatus (page 3, lines 21-27, performing testing explicitly teaches using a signal or transmitting an excited signal, performing wireless testing is interpreted as the sensor or the receiving module sends a signal or the excited signal to other elements like element 11 that is part of the antenna testing apparatus).
In response to claim 20, 
HE-254 teaches further comprising: disposing the antenna module on a first side of the housing (figure 1 teaches element 10 is located one side or one the first side of housing element 6); 
providing the antenna on the antenna module to allow the antenna electrically connected to the antenna module (figure 1 teaches antenna 7 is connected with element 6 via a wire, using the wire connection explicitly teaches allowing the antenna electrically connected to the antenna module); and 
disposing the receiving module on a second side of the housing, wherein the first side and the second side of the housing are opposite (figure 1 also teaches sensor 11 or receiving module is located on the other side of the left antenna 7 and the first side as well as the second side are opposite).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C 103 (a) as being unpatentable over HE et al. (hereinafter, “HE”; CN 206743253) in view of HE et al. (hereinafter, “HE-254”; CN 206743254).(For citation purposes, examiner has used English translations of CN 206743253 and CN 206743254. The English translations and the original versions describe the same inventions. The publication dates for CN 206743253  and CN 206743254 are Dec/12/2017. Therefore, they qualify as prior arts under 35 U.S.C 103 (a)).
In response to claim 1, 
HE teaches a testing device for testing an antenna, comprising: a housing (fig. 1, elements 1 and 2, page 2, line 38 to page 3, line 11, top cover and casing together is equated to a housing); 
an antenna module for holding the antenna and disposed under the housing (fig. 1, element 11, page 2, line 38 to page 3, line 11, case is equated to antenna module and antenna 11 is equated to antenna, figure 1 teaches element 2 is holding the antenna, having antenna 11 covered by casing 2 and cover 1 is interpreted as the antenna is inside or disposed under the housing), wherein the antenna is coupled to an antenna testing apparatus (fig. 1, please see the entire figure, page 2, line 38 to page 3, line 11, elements 4-10 together is equated to an antenna testing apparatus, using a wire (wire 7) to connect between elements 8-9 and 11 is taken as the antenna is connected antenna testing apparatus); and 
HE does not teach explicitly about a receiving module disposed on the housing and comprising a coupling radiation element physically separated from the antenna, wherein the receiving module is configured to receive an excited signal emitted from the antenna.
HE-254 teaches a receiving module disposed on the housing and comprising a coupling radiation element physically separated from the antenna (fig. 1, elements 1, 6 and 7, page 2, section “Detailed ways”, line 7 to page 3, line 20, cover 1 and shell 6 together is equated to housing,  antenna 7 is equated to antenna, sensor 11 is equated to a receiving module, figure 1 shows antenna 7 is disposed on housing, page 3, lines 1-20 using a heat dissipation protection layer in casing 6 is interpreted as the housing is coupled with a radiation element, figure 1 also shows antenna 7 is physically separated from heat dissipation protection layer), wherein the receiving module is configured to receive an excited signal emitted from the antenna (page 3, lines 21-27, convenient conversion explicitly teaches filtering or exciting signal emitted from the antenna, performing wireless teasing with convenient conversion is interpreted as sensors or receiving module is configured to receive an excited signal emitted from the antenna).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE to use a receiving module disposed on the housing and comprising a coupling radiation element physically separated from the antenna, wherein the receiving module is configured to receive an excited signal emitted from the antenna as taught by HE-254 because it would provide an easy way to assemble and disassemble of a testing device, avoid damage of antennas during movement of a testing device, and will make maintenance of the testing device more convenient. 
In response to claim 2, 
HE does not teach explicitly about claim 2. 
HE-254 is view of HE teaches wherein the antenna module comprises: a base disposed on the housing; and a flexible film disposed on the base (fig. 1, element 6, page 3, lines 1-20, the bottom plate of element 6 is equated to a base, heat dissipation protection layer is also equated to a flexible film disposed on base), configured to transmit a feeding signal provided by the antenna testing apparatus to the antenna (fig, 1, fig. element 7 is equated to antenna, elements 4 and 9-12 together is equated to antenna testing device, page 3, lines 1- 20, performing wireless testing explicitly teaches transmitting a signal or feeding signal via antenna 7, performing wireless teasing with convenient conversion is interpreted to teach this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE to use an antenna module comprises: a base disposed on the housing; and a flexible film disposed on the base, configured to transmit a feeding signal provided by the antenna testing apparatus to the antenna as taught by HE-254 because it would provide an easy way to assemble and disassemble of a testing device, avoid damage of antennas during movement of a testing device, and will make maintenance of the testing device more convenient. 
In response to claim 3, 
HE does not teach explicitly about claim 3. 
HE-254 teaches is view of HE teaches further comprising a connecting assembly disposed between the housing and the receiving module (fig. 1, element 10, page 2, section “Detailed ways”, line 7 to page 3, line 20, element 10 is equated to connecting assembly, this paragraph also teaches a sensor or receiving module is connected to housing element 6 via element 10 ), wherein the excited signal received by the receiving module is coupled to the antenna testing apparatus through the connecting assembly (elements 4 and 9-12 together is equated to antenna testing device, page 3, lines 21-27, convenient conversion explicitly teaches the sensor that is part of the testing apparatus receives signal via element 6).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE to use a connecting assembly disposed between the housing and the receiving module, wherein the excited signal received by the receiving module is coupled to the antenna testing apparatus through the connecting assembly as taught by HE-254 because it would provide an easy way to assemble and disassemble of a testing device, avoid damage of antennas during movement of a testing device, and will make maintenance of the testing device more convenient. 

In response to claim 5, 
HE does not teach explicitly about claim 5. 
HE-254 teaches wherein the antenna is exposed from the housing and the receiving module (fig. 1, teaches antenna 7 is exposed form sensor 11 and housing elements 6 as well as element 1).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE to use antenna is exposed from the housing and the receiving module as taught by HE-254 because it would provide an easy way to assemble and disassemble of a testing device, avoid damage of antennas during movement of a testing device, and will make maintenance of the testing device more convenient. 
In response to claim 8, 
HE teaches a testing device for testing an antenna, comprising: a housing (fig. 1, elements 1 and 2, page 2, line 38 to page 3, line 11, top cover and casing together is equated to a housing); 
an antenna module for holding the antenna and disposed under the housing (fig. 1, element 11, page 2, line 38 to page 3, line 11, case is equated to antenna module and antenna 11 is equated to antenna, figure 1 teaches element 2 is holding the antenna, having antenna 11 covered by casing 2 and cover 1 is interpreted as the antenna is inside or disposed under the housing), wherein the antenna is configured to emit an excited signal (page 3, lines 12-17, wireless testing is interpreted as communicating or using excited signal, avoiding electromagnetic interference is interpreted as emitting a signal or excited signal, performing wireless testing explicitly teaches this limitation); 
HE does not teach explicitly about a receiving module disposed on the housing and having a first coupling radiation element coupled to the antenna, wherein a first coupling gap is formed between the antenna and the first coupling radiation element; and 
a connecting assembly disposed between the housing and the receiving module, configured to transmit the excited signal to an antenna testing apparatus. HE-254 teaches a receiving module disposed on the housing and having a first coupling radiation element coupled to the antenna (fig. 1, elements 1, 6 and 7, page 2, section “Detailed ways”, line 7 to page 3, line 20, cover 1 and shell 6 together is equated to housing, housing 6 with heat dissipation protection layer is also equated to first coupling radiation element, antenna 7 is equated to antenna, sensor 11 is equated to a receiving module, page 3, lines 1-20 using a heat dissipation protection layer in casing 6 is interpreted as the housing with first coupling radiation element connected or coupled with antenna, figure 1 also shows antenna 7 is physically separated from heat dissipation protection layer), wherein a first coupling gap is formed between the antenna and the first coupling radiation element (figure 1 shows antenna 7 and housing element 6 with heat dissipation protection layer are separated or a coupling gap is created between the antenna and the first coupling radiation element ); and 
a connecting assembly disposed between the housing and the receiving module (fig. 1, element 10, page 2, section “Detailed ways”, line 7 to page 3, lines 1-20, element 10 is equated to connecting assembly, this paragraph also teaches a sensor or receiving module is connected to housing element 6 via element 10), configured to transmit the excited signal to an antenna testing apparatus (fig. 1, elements 4 and 9-12 together is equated to antenna testing device, page 3, lines 21-27, performing testing explicitly teaches using a signal or excited signal, performing wireless testing is interpreted as element 10 or the connecting assembly transmits an excited signal to antenna testing apparatus).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE to use a receiving module disposed on the housing and having a first coupling radiation element coupled to the antenna, wherein a first coupling gap is formed between the antenna and the first coupling radiation element; and a connecting assembly disposed between the housing and the receiving module, configured to transmit the excited signal to an antenna testing apparatus as taught by HE-254 because it would provide an easy way to assemble and disassemble of a testing device, avoid damage of antennas during movement of a testing device, and will make maintenance of the testing device more convenient. 
Claim 19 is rejected under 35 U.S.C 103 (a) as being unpatentable over HE et al. (hereinafter, “HE-254”; CN 206743254) in view of HE et al. (hereinafter, “HE”; CN 206743253). (For citation purposes, examiner has used English translations of CN 206743253 and CN 206743254. The English translations and the original versions describe the same invention. The publication dates for CN 206743253 and CN 206743254 are Dec/12/2022. Therefore, they qualify as prior arts under 35 U.S.C 103 (a)).
In response to claim 19, 
HE-254 does not teach explicitly about claim 19. 
HE teaches further comprising providing an interposer to the testing device to prevent the excited signal leaking out from the testing device (fig. 1, elements 4-10 together is equated to a testing device, page 3, lines1-17, shielding layer of base 10 is equated to an interposer, performing wireless testing is read as using a signal or an excited signal, using the shielding layer to prevent electromagnetic field is interpreted as the interposer of the testing device prevent excited signal leaking out form the testing device).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify HE-254 to provide an interposer to the testing device to prevent the excited signal leaking out from the testing device as taught by HE because it would provide an easy to prevent electromagnetic field generated by a circuit board from affecting a radiation of an antenna and causing interference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 206743253…………………………pages 2-3.
CN 206743254…………………………pages 2-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   

/DIANE L LO/Primary Examiner, Art Unit 2466